


Exhibit 10.3
FRANKLIN RESOURCES, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION
As of March 31, 2014
The following sets forth the fees and other payments that non-employee directors
of Franklin Resources, Inc. (“Franklin”) are entitled to receive as members of
the Board of Directors (the “Board”), and the fees and other payments that such
non-employee Franklin directors who are also members of the Board of Directors
of Fiduciary Trust Company International (“Fiduciary”) receive from Fiduciary.  
With respect to service on the Franklin Board, the Franklin Board last approved
changes in such compensation structure in December 2013 (effective March 12,
2014). With respect to service on the Fiduciary Board, the Fiduciary Board last
approved a change in such compensation structure in December 2006 (effective
October 1, 2006).
The non-employee Franklin director designated by the independent directors of
the Franklin Board as the lead independent director of the Franklin Board is
entitled to receive an annual lead director retainer fee of $20,000 (one-fourth
of which is paid quarterly).
Non-employee Franklin directors are entitled to receive an annual Franklin Board
retainer fee of $85,000 (one-fourth of which is paid quarterly), plus $5,000 for
each Franklin Board meeting attended by such director in excess of the five
regularly scheduled Franklin Board meetings per fiscal year, and an annual
equity award valued at $125,000 (rounded up to the nearest whole share) for
approval on the date of each annual organizational meeting of the Franklin
Board.
Non-employee Franklin directors who serve on Franklin Board committees are
entitled to be paid $1,500 per committee meeting attended. Additionally, the
Chairperson of the Franklin Audit Committee is entitled to receive an annual
retainer fee of $15,000 (one-fourth of which is paid quarterly), and the
Chairpersons of the Franklin Compensation Committee and the Franklin Corporate
Governance Committee are each entitled to receive an annual retainer fee of
$10,000 (one-fourth of which is paid quarterly).
The non-employee Franklin directors who are also members of the Board of
Directors of Fiduciary receive from Fiduciary an annual board retainer fee of
$35,000 (one-fourth of which is paid quarterly), and an annual committee
retainer fee of $5,000 (one-fourth of which is paid quarterly) for service on at
least one Fiduciary board committee. 
In addition, Franklin and Fiduciary reimburse directors for certain expenses
incurred in connection with attending Board and committee meetings as well as
other related events, including travel, hotel accommodations, meals and other
incidental expenses for the director and his or her spouse accompanying the
director in connection with such events. Franklin and Fiduciary may also, from
time to time, provide directors and their spouses with token gifts of nominal
value.
Franklin and Fiduciary also allow directors to defer payment of their directors’
fees, and to treat the deferred amounts as hypothetical investments in Franklin
common stock or Franklin Templeton mutual funds. The terms of any such deferred
payment arrangements are set forth in separate documentation between Franklin
and the particular directors in accordance with Franklin’s 2006 Directors
Deferred Compensation Plan, as amended and restated.




